BRICKELL, J.
— The judgment of which the petitioners complain is final, and, if erroneous, would support an appeal. Such a judgment cannot be reversed or corrected by mandamus. Steamboat Empire v. Alabama Coal Mining Co. 29 Ala. 698; Ex parte Buttons, 46 Ala. 312; Ex parte Jones, 1 Ala. 15; Ex parte Hoyt, 13 Peters 279; Bank of Columbia v. Sweeny, 1 Peters, 567. Mandamus is a proper remedy only where there is a specific legal right, and there is not a specific legal remedy adequate to the enforcement of the right. It is generally a sufficient answer to an application for the writ that there is another specific and adequate remedy. Ex parte Jones, supra. There is no decision of this court, and no principle of the common law, which would warrant us in granting this motion. It is neither more nor less than an application to reverse a judgment of the Circuit Court, in a matter of which it had jurisdiction, and in the absence of the party in whose favor the judgment was rendered. If the judgment is erroneous, to the *362prejudice of the petitioners, it can be corrected or reversed on appeal, and that remedy must be pursued.
The application is refused, with costs.